          Case 1:19-cv-00672-DAD-EPG Document 28 Filed 09/03/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ELISA MAGALLANES DE VALLE,                            Case No. 1:19-cv-00672-NONE-EPG

12                    Plaintiff,
                                                            ORDER RE: STIPULATED REQUEST FOR
13            v.                                            DISMISSAL OF ENTIRE ACTION WITH
                                                            PREJUDICE
14    UNITED STATES OF AMERICA,

15                    Defendant.                            (ECF No. 27)

16

17         Plaintiff, Elisa Magallanes de Valle, and Defendant, United States of America, have filed

18    a stipulation to dismiss the entire action with prejudice (ECF No. 27). In light of the

19    stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A);

20    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the

21    Court is respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:      September 3, 2020                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
